Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 16-24, 26-30, 32 are allowed.
Regarding claim 16, the inclusion of the limitation “in the event of damage to at least one of the first protective and the dielectric layer, the second protective layer automatically heals damage of the at least one of the first protective layer and the dielectric layer” with all the remaining limitations overcome the most pertinent prior arts of record (US 20080138539 A1). Currently there is no evidence to teach layer 24 taught by BREITUNG in FIG. 3 would be capable of repairing layer 16 after the formation of the device, as claimed and pointed out in applicant’s remarks.
Regarding claim 28, the inclusion of the limitation “in the event of damage to at least one of the first protective layer and the dielectric layer, the second protective layer automatically heals damage of the at least one of the first protective layer and the dielectric layer” with all the remaining limitations overcome the most pertinent prior arts of record (US 20080138539 A1). Currently there is no evidence to teach layer 24 taught by BREITUNG in FIG. 3 would be capable of repairing layer 16 after the formation of the device, as claimed and pointed out in applicant’s remarks.
claim 30, the inclusion of the limitation “in the event of damage to the first protective layer and exposing the dielectric layer, the first protective layer heals damage in a self-healing manner so that the dielectric layer is passivated with respect to environmental influences without further process steps” with all the remaining limitations overcome the most pertinent prior arts of record (US 20080138539 A1). Currently there is no evidence to teach layer 24 taught by BREITUNG in FIG. 3 would be capable of repairing layer 16 after the formation of the device, as claimed and pointed out in applicant’s remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817